Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims (1-22) are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable claims (1-18) US Patent, 11/337,042 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the US Patent 11337042 with obvious wording variations. Take an example of comparing claim (2)  of pending application and claim (1)  of US Patent 11,337,042 B2:
Pending Application (17/728,294)
US Patent 11/337042
2. (New) An electronic device, comprising:
a memory configured to store instructions; and
a processor coupled to the memory and configured to execute the instructions to cause the electronic device to:
set, responsive to a first setting operation, a first identification information to correspond to a first processing manner of either a) deleting a received SMS message, or b) saving a received SMS message in a junk SMS message storage area;
set, responsive to a second setting operation, a second identification information to correspond to a second processing manner of saving a received SMS message in a conventional SMS message storage area, and displaying both a content of the received SMS message and a delete option when a view operation on the received SMS message is detected;
set, responsive to a third setting operation, a third identification information to correspond to a third processing manner of saving a received SMS message in the conventional SMS message storage area; and
set, responsive to a fourth setting operation, a fourth identification information to correspond to a fourth processing manner of saving a received SMS message in a confidential SMS message storage area.

        1. A short message service (SMS) message processing method implemented by a mobile phone, the SMS message processing method comprising: receiving a first user operation setting a first number corresponding to saving a SMS message in a junk SMS message storage area; receiving a second user operation setting a first keyword corresponding to saving a SMS message in the junk SMS message storage area; receiving a third user operation setting a second keyword corresponding to saving a SMS message in a conventional SMS message storage area, wherein the second keyword is different than the first keyword; receiving a first SMS message from the first number and including the first keyword; saving the first SMS message in the junk SMS message storage area responsive to receiving the first SMS message; receiving a second SMS message from the first number and including the second keyword; and saving the second SMS message in the conventional SMS message storage area responsive to receiving the second SMS message. 



The claims of the application (17/728,294) encompass the same subject matter except the instant claims are broader and fully encompassed by US Patent 11,337,042 B2. Specifically, application 17/728,294 discloses a “a first setting operation”, “a second setting operation”, “a third setting operation” and “a fourth setting operation”. Whereas US Patent 11,337,042 B2 claims include “a first user operation”, “a second user operation”, “third user operation” in addition to “setting a first keyword ”.  The aforementioned omissions, however, do not entirely change the results of each invention and both inventions, minus stated variations, have the exact same purpose and provide identical results. Here,  application 17/728,294 is broaden in comparison to US Patent 11,337,042 B2.  Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the US Patent 11,337,042 B2’s method of “a first user operation”, “a second user operation”, “third user operation”  utilizing “setting a first keyword”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-8, 11, 14, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ghafourifar et al. (US 2016/0179938 A1) in view of Lo Khiam et al. (WO 2009/088362  A1).

Regarding claims 2 and 20, Ghafourifar discloses an electronic device and a computer program product, comprising:
a memory configured to store instructions (see memory [0037]); and
a processor coupled to the memory and configured to execute the instructions to cause the electronic device to:
set, responsive to a first setting operation, a first identification information to correspond to a first processing manner of either a) deleting a received SMS message (see delete [0047]) or b) saving a received SMS message in a junk SMS message storage area (see mark as spam [0047]);
set, responsive to a second setting operation (see fig. 3c, with content displayed with multiple setting operations), a second identification information to correspond to a second processing manner of saving a received SMS message in a conventional SMS message storage area, and displaying both a content of the received SMS message and a delete option when a view operation on the received SMS message is detected (see content of message as seen in fig. 3c and note item 348 corresponding to delete option while content is visible);
set, responsive to a third setting operation, a third identification information to correspond to a third processing manner of saving a received SMS message in the conventional SMS message storage area (see save message in vault storage [0051]); and
Ghafourifar does not disclose however LO Khiam discloses set, responsive to a fourth setting operation, a fourth identification information to correspond to a fourth processing manner of saving a received SMS message in a confidential SMS message storage area (see [0023]  confidential folder for SMS messages);
It would be obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Lo Kiam with that of Lo Khiam. Doing so would conform to well-known conventions in the art of invention.
Regarding claim 3, Ghafourifar in view of Lo Khiam discloses an electronic device of claim 2, wherein the delete option is displayed in an information processing dialog box (note dialog box, fig. 3c with delete, multiple options and save).
Regarding claim 4, Ghafourifar in view of Lo Khiam discloses an electronic device of claim 3, wherein the information processing dialog box comprises multiple options (note dialog box, fig. 3c with delete, multiple options and save).
Regarding claim 5, Ghafourifar in view of Lo Khiam discloses an electronic device of claim 3, wherein the information processing dialog box comprises a save option (note dialog box, fig. 3c with delete, multiple options and save).
Regarding claim 21, Ghafourifar in view of Lo Khiam discloses an computer program product of claim 20, wherein the delete option is displayed in an information processing dialog box (note dialog box, fig. 3c with delete, multiple options and save).
Regarding claim 7, Ghafourifar in view of Lo Khiam discloses an electronic device of claim 2, wherein the first processing manner, the second processing manner, the third processing manner and the fourth processing manner are different processing manners (see fig. 3c, where each button represents a different processing manner).

Regarding claim 8, Ghafourifar in view of Lo Khiam discloses an, Ghafourifar  in view of Lo Khiam disclose the electronic device of claim 2. However only Lo Khiam discloses wherein the junk SMS message storage area, the conventional SMS message storage area, and the confidential SMS message storage area are different storage areas (see [0023], confidential file folder for SMS messages therefore different that main).
Regarding claim 7, Ghafourifar in view of Lo Khiam discloses the electronic device of claim 2, wherein the instructions, when executed by the processor, further cause the electronic device to:
receive a SMS message (note received messages 3b);
process the received SMS message according to the first processing manner if a determined identification information for the received SMS message is the first identification information ((note dialog box, fig. 3c with delete, multiple options and save));
process the received SMS message according to the second processing manner if the determined identification information for the received SMS message is the second identification information ((note dialog box, fig. 3c with delete, multiple options and save));
process the received SMS message according to the third processing manner if the determined identification information for the received SMS message is the third identification information ((note dialog box, fig. 3c with delete, multiple options and save)); or
process the received SMS message according to the fourth processing manner if the determined identification information for the received SMS message is the fourth identification information.
Regarding claim 12, Ghafourifar in view of Lo Khiam discloses  the electronic device of claim 11, wherein the second processing manner further comprises deleting the SMS message or saving the SMS message in the junk SMS message storage area if it is detected that the delete option is selected (see spam [0047])i.
Regarding claim 7, Ghafourifar in view of Lo Khiam discloses the electronic device of claim 11, wherein the instructions, when executed by the processor, further cause the electronic device to:
Determine (see determined in [0007]) the processing manner is the second processing manner after receiving the SMS message;
display a plurality of SMS message items, wherein one of the plurality of SMS message items corresponds to the received SMS message (see fig. 3b, note plurality); and
display a content of the received SMS message and the delete option in response to a view operation of one of the plurality of SMS message items (note fig. 3c, with content).

Allowable Subject Matter

Claims 6, 9-10, 13, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643